DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

1.	Claim(s) 1, 4, 6, 11-12, 16 & 18-19 are objected to because of the following informalities:  
a.	Per claim 1, line 13-14, change “an area of relatively high pressure circulating gas compared to circulating gas in said storage” to – an area of relatively high pressure circulating gas compared to the flow of the circulating gas in said storage--.  
b.	Per claim 1, line 15-16, change “to cool equipment stored at the equipment storage device” to – to cool the electronic equipment stored at the equipment storage device--.
c.	Per claim 4, line 2, change “said equipment is selected from the group” to –said electronic equipment is selected from [[the]]a group--.
d.	Per claim 6, line 5, change “the ambient air” to –[[the]] ambient air--.
e.	Per claim 11, line 3, change “the portion of the circulating gas” to –[[the]]a portion of the circulating gas--.
a speed of the fan unit--.
g.	Per claim 12, line 5, change “the readings” to –[[the]] readings--.
h.	Per claim 16, line 3-4, change “the portion of the circulating gas entering the storage area from the portion of the circulating gas existing the storage area” to – [[the]]a portion of the circulating gas entering the storage area from [[the]]a portion of the circulating gas exiting the storage area--.
i.	Per claim 18, line 19, change “a common channel located between a rear surface of the first electronic display and a rear surface of the second electronic display” to -- a common channel located between [[a]]the rear surface of the first electronic display and [[a]]the rear surface of the second electronic display--.
Appropriate correction is required.
 
Allowable Subject Matter 

2.	Claims 1-20 will be allowed upon the obviation of the objections as explained above
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 13, and 18, and at least in part, because independent claim 1, recites the limitations: “… a closed loop pathway… a storage area within or adjacent to the channel; a barrier partitioning the storage area from the channel; an equipment storage device placed within the storage area and configured to accept electronic equipment; and a loopback channel configured to accept a flow of the circulating gas, wherein said loopback channel forms a pathway about the equipment 
	Independent claim 13 recites the limitations: “…a closed loop pathway… a storage area comprising an equipment storage device, wherein said storage area is located within said closed loop pathway and behind said electronic display, and wherein said storage area is positioned adjacent to said heat exchanger and said fan unit… such that a portion of said circulating gas is looped back through said storage area.”,
	Independent claim 18 recites the limitations: “…a first and second open loop pathway for ambient air…a barrier located within said common channel; a storage area defined by the barrier, said first open loop pathway, and said fan unit; an equipment storage device located within said storage area; and a loopback cooling channel configured to accept a portion of the circulating gas exiting said fan unit and circulate said portion of the circulating gas through said storage area.”	
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 13 & 18 are believed to render said claim(s) and all claims depending therefrom (claims 2-12, 14-17, 19-20) allowable over the prior art references of record, taken alone or in combination. 
3.	The closest references to the present invention are believed to be as follows:
	Whitehead et al. (US2020/0390009) discloses a housing divided internally into regions, a display panel within one of said regions and having a display surface that is visible through the housing; and a cooling module disposed within a housing and arranged to provide a flow of internal coolant through the cooling module, the cooling 
	Sato et al. (US5869919) discloses an image display apparatus comprising a display panel formed by arranging in juxtaposition a face plate carrying thereon a phosphor and a rear plate carrying thereon electron-emitting devices within a housing, said phosphor being so arranged as to be irradiated with electrons emitted from said electron-emitting devices to display images, said apparatus further comprising an air blowing means for causing air to flow between the display panel and said housing.
	Lee et al. (US2018/0088398) discloses a display device comprising a front case, a display panel spaced apart from the front case to define a first space therebetween, a backlight unit coupled to a rear surface of the display panel, a middle frame spaced apart from a rear surface of the backlight unit to define a second space therebetween, a rear case spaced apart from a rear surface of the middle frame to define a third space therebetween, wherein the rear case is coupled to the front case to enclose the first space, the second space, and the third space such that air is not permitted to flow between the first, second, and third spaces and an exterior of the display device, a closed cooling unit disposed such that air is permitted to flow between the closed cooling unit and the first, second, and third spaces, a closed heat exchange unit disposed at the rear case and configured such that air is permitted to flow between the closed heat exchange unit and the first, second, and third spaces via the closed cooling unit, an open heat exchange unit disposed at the rear case and configured such that air is permitted to flow between the open heat exchange unit and the exterior of the display device, wherein the open heat exchange unit is further configured to exchange heat with 
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed, subject to the obviation of the objections as explained above.
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

6.	This application is in condition for allowance except for the following formal matters as explained above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835

/STEPHEN S SUL/Primary Examiner, Art Unit 2835